Citation Nr: 1229013	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska 


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected vertigo, claimed as Meniere's disease.  

2.  Entitlement to an initial compensable evaluation for service-connected hydrocephalus with persistent ventriculomegaly.  

(The issues of entitlement to a compensable evaluation for costochodritis, entitlement to service connection for traumatic brain injury (TBI), entitlement to service connection for a heart disorder to include as secondary to service connected disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disorder, to include as secondary to service connected disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service connected disability are the subject of a separate Board decision.) 



REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran had active service from July 1980 to July 2006. 

This matter arises before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2010, the Board made final determinations on several issues before it and remanded the two issues on the first page of this decision for further development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, additional VA records were obtained and the Veteran was examined by VA.  The examinations provided the information requested by the Board.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to an initial compensable evaluation for service-connected hydrocephalus with persistent ventriculomegaly is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDING OF FACT

The Veteran's vertigo has been objectively shown to be manifested by no more than episodic dizziness without staggering.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for the Veteran's vertigo, claimed as Meniere's disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.87, Diagnostic Code 6204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim decided below regarding a higher initial rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  As to the service connection issue, a proper and timely VCAA notice letter was provided in July 2009,  prior to the October 2007 rating decision.  With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case, most recently issued in October 2011.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 
As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records and he was afforded VA examinations.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorder and for making determinations in this claim.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided below has been met.  38 C.F.R. § 3.159(c) (4) (2011).  

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App.143 (2001). 

Higher Initial Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2011).  All benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered. An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted, disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Peripheral vestibular disorders manifested by occasional dizziness warrant a 10 percent evaluation.  A 30 percent evaluation requires dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).  Note: Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87, Diagnostic Code 6204.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Entitlement to an initial evaluation higher than 10 percent for service-connected vertigo, claimed as Meniere's disease. 

The Evidence

The Veteran underwent VA examinations in August 2007.  The claims file was reviewed.  It was noted on the audiology examination that he had Meniere's disease.  On the general medical examination, a CT scan was performed and found ventriculomegaly.  On examination for ear disease, shows a history of intense vertigo in 1984.  It was noted that a CT scan and EKG at that time were normal.  The finding was, left congenital deafness and vertigo of unknown origin, possible Meniere's.  The examiner stated that the Veteran's trouble with vertigo certainly has a vestibular system component, although it appears to be more central than peripheral and that he could not definitely state that this is Meniere's.  

The Veteran was examined by VA in March 2011.  His history was noted, and he was examined.  It was noted that he described symptoms consistent with true vertigo and that his symptoms were not consistent with Meniere's disease.  The examiner found that the Veteran's symptoms were consistent with migraine-associated vertigo of central origin.  He was to be sent for vestibular testing.  

On VA examination in April 2011, the Veteran reported having dizziness at least weekly but not daily, and that walking unassisted was usually possible.  He reported having occasional difficulty with balance.  He had no history of mobility problems.  There was no gait abnormality or imbalance.  

In a private vesticular balance evaluation, the Veteran was seen for evaluation of his dizziness.  He described the dizziness as 15-60 minute episodes of external spinning vertigo accompanied by nausea and vomiting.  He noted having 1-2 episodes a week and occasionally the episodes were accompanied by headaches.  The impression was that there were no objective indications for central vestibule-ocular pathway involvement noted and that posturography results indicated the Veteran was able to maintain upright stance under a variety of sensory input conditions.   Motor control findings indicated normal ability to coordinate lower limb and upper body reaction to induced forward or backward sway.  Caloric testing noted a 32 percent weakness of the left ear.  

In an October 2011 addendum, a VA examiner noted that she had reviewed the September 2011 private report.  She repeated the findings in the report.  The VA examiner opined that based on the Veteran's history, physical examination as well as the recent private examination VNG, she did not believe that the Veteran had an objective increase in vestibular dysfunction.  She noted that in addition, the current dizzy complaints were not related to prior military service or acute labrynthitis sustained while in the military service.  Her rationale was that although he had a 32 percent weakness in the left ear attributed to labryinthtis in service, he demonstrated no residual deficits on posturography testing.  She stated that in addition, the Veteran had been given a diagnosis of Meniere's disease in the past and that he did not fit the characteristics of classic Meniere's as his main complaint was dizziness with headaches.  The examiner also cited a study that included over 17,000 veterans and noted no increase in Meniere's disease and previous acoustic trauma/tinnitus.  The study concluded that there was no connection between acoustic trauma/tinnitus and the subsequent development of vestibular complaints.  
Discussion

In order to assign a 30 percent rating for vertigo, the evidence must demonstrate the Veteran has dizziness and occasional staggering.  The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal as well as VA treatment records dated from 2007 to 2011.  The objective evidence of record indicates that the Veteran's vertigo is manifested by episodic dizziness without staggering.  There is no complaint or finding of staggering in the treatment records although the Veteran had complaints of vertigo, dizziness and lightheadedness.  (See e.g. treatment record of December 4, 2007).  

The Board finds that the Veteran's assertions as to experiencing frequent episodes of vertigo to be competent and credible.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain, 11 Vet. App. 124, 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. 183, 186 (noting that "a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his vertigo has increased in severity, so as to warrant a higher evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of vertigo.  There is no subjective or objective evidence of record that the Veteran's vertigo is manifested by staggering.  Given such findings, the Veteran's vertigo most closely approximates the criteria for a 10 percent evaluation under Diagnostic Code 6204.  In the absence of any objective evidence of staggering, the Board concludes that a schedular evaluation in excess of 10 percent is not warranted for the Veteran's vertigo at any point during the relevant period of time.  38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  Also, the Board must state that the scope of the instant appeal is only for dizziness.  The Veteran is service-connected for migraine headaches and thus the complaints regarding that disorder are not for consideration in this appeal.  Additionally he has been found to not have a diagnosis of Meniere's disease.  

The Veteran's objective and subjective vertigo symptomatology falls within the criteria for a 10 percent evaluation under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).  No other code is potentially applicable that would provide a higher rating.  

Extra-Schedular

The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's vertigo beyond that contemplated by the rating schedule.  While the Veteran's vertigo symptomatology may have some impact on his employability, loss of industrial capacity is the principal factor in assigning schedular disability evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. 
§ 4.1 specifically state: 'generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Furthermore, the schedular evaluation is not inadequate.  To the contrary, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, as discussed above.  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011); See Thun v. Peake, 22 Vet. App. 111 (2008).  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

An initial evaluation higher than 10 percent for service-connected vertigo, claimed as Meniere's disease, is denied.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  

The Veteran's hydrocephalus with persistent ventriculomegaly is rated as noncompensable under the criteria of 38 U.S.C.A. § 4.124a, Diagnostic Code 8045, by analogy.  The Veteran's claim is on appeal from an October 2007 rating decision that granted a noncompensable disability rating for hydrocephalus with persistent ventriculomegaly.  The protocol for rating under Diagnostic Code 8045 was revised during the pendency of this appeal, see 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  That note also states that a veteran may request review under the new regulations, and a rating under the revised criteria will not have an effective date prior to October 23, 2008.

The rating criteria in effect prior to October 23, 2008, state that for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.

Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

Here the RO evaluated the Veteran's disorder based on the prior criteria as discussed in the March 2008 statement of the case.  The record does not reflect that he was made aware of the revised criteria that became effective during the course of his appeal, or of his right to request review under the revised criteria, either by letter or in any subsequent supplemental statement of the case.  

Accordingly, the case is REMANDED for the following actions: 

1. Notify the Veteran of the amended regulation with regard to rating traumatic brain injury under 38 C.F.R. § 4.124a Diagnostic Code 8045 (effective October 23, 2008) and inquire whether he requests that his claim be reviewed under the new regulations.   He should be allowed an appropriate amount of time to respond. 

2. Provide the Veteran an appropriate VA examination using the comprehensive traumatic brain injury examination worksheet to determine the current severity of his service-connected hydrocephalus with persistent ventriculomegaly.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

All indicated tests, to include any and all neuropsychological studies, must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the physical, cognitive, and behavioral/emotional manifestations due to service-connected hydrocephalus with persistent ventriculomegaly.  See 38 C.F.R. § 4.12a Diagnostic Code 8045 (effective October 23, 2008).  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  Complete rationale must be provided for all conclusions drawn.  

3. Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

4. Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  

The Veteran is hereby notified that it is his responsibility to report for any examination that may be scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2011).  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


